United States Court of Appeals
                     For the First Circuit


No. 08-2587

 THOMAS SUTLIFFE; DONALD SISSON; LEO GRIMARD; NANCY LEE GRIMARD;
RENEE VICTORIA; EPPING RESIDENTS FOR PRINCIPLED GOVERNMENT, INC.,

                     Plaintiffs, Appellants,

                               v.

      EPPING SCHOOL DISTRICT; TOWN OF EPPING; BARBARA D. MUNSEY,
   Superintendent of Schools, Administrative Unit #14; HAROLD K.
      LAPIERRE, Moderator, Town of Epping School District; SUSAN
     MCGEOUGH, Member, Town of Epping Board of Selectmen; THOMAS
 GAUTHIER, Member, Town of Epping Board of Selectmen; CHRISTOPHER
 MURPHY, Member, Town of Epping Board of Selectmen; KIM SULLIVAN,
  Member, Town of Epping Board of Selectmen; MARCI MORRIS, Chair,
     Epping School Board; JEFFREY NOLLETT, Member, Epping School
    Board; SUSAN KIMBALL, Member and Chair, Epping School Board;
   PAMELA TIBBETTS, Member and Chair, Epping School Board; SCOTT
 BOOTH, Member, Epping School Board; ROBERT LONEK, Member, Epping
School Board; JEFFREY LEDUC, Member, Epping School Board; MARK A.
             VALLONE, Principal, Epping Elementary School,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on September 17, 2009, is
amended as follows:

On page 22, line 21, the case name "Pagán v. Claderón" should be
replaced with "Pagán v. Calderón"

On page 33, footnote 8, line 5, the comma after "Broad." should
be deleted.